In two proceedings by a natural mother, in effect to regain custody of her two children (custody having been awarded to the Child Protective Service of the Department of Social Services upon findings of permanent neglect), petitioner appeals from two orders of the Family Court, Rockland County (one as to each child), both *627dated September 2, 1976, each of which dismissed one of the proceedings. Orders affirmed, without costs or disbursements. Petitioner-appellant’s children were freed for adoption more than two years ago, after findings of permanent neglect and the entry of orders terminating her parental rights. Formal adoptions have since been consummated. Petitioner was represented by counsel in the permanent neglect proceedings and personally attended all of the hearings, with the exception of the last dispositional hearing (concerning her youngest child). No appeal from any of the Family Court’s orders was taken. Alleging ignorance of the consequences of such orders as to her parental rights, petitioner now seeks to regain custody of the children from the respondent Department of Social Services. This she may not do. Under all of the circumstances herein, the proceedings were properly dismissed. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.